ORDER
PER CURIAM:
Petitioner seeks immediate relief from its present dilemma wherein it must pay increased rates for natural gas purchased from Montana Power Company and cannot charge its customers accordingly by reason of the failure of the Public Service Commission to rule on its application therefor. An adversary *69hearing was had at which the Commission and Consumer Counsel participated.
It is ordered and adjudged:
(1) That this Court’s order of December 30, 1975, in cause No. 13207, became immediately effective on that date and has been operative and controlling since that date.
(2) That the neglect, failure or refusal of the Montana Public Service Commission to act on petitioner’s application for an interim increase in rates for natural gas service, subject to rebate, constitutes arbitrary action on the part of said Commission.
(3) The motion of the Public Service Commission to dismiss the petition adopted by the Consumer Counsel, is denied.
(4) This cause is remanded to the Public Service Commission, which is ordered to act on petitioner’s application for its Supplement 10 rate schedule forthwith.
(5) The Public Service Commission is ordered to certify to this Court forthwith compliance with this order.